internal_revenue_service index number date number info release date the honorable paul s sarbanes united_states senate washington d c dear senator sarbanes this letter is in response to your inquiry dated date on behalf of your constituent telephone should be allowed as a medical_expense_deduction for a deaf person believes that the cost of a wireless sec_213 of the internal_revenue_code allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer the taxpayer’s spouse and dependents to the extent the expenses exceed percent of adjusted_gross_income the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body under sec_213 the internal_revenue_service has no published position on the deductibility of the cost of a telephone as a medical expense as your constituent points out revrul_71_48 1971_1_cb_99 allows a deduction for specialized equipment that enables a deaf taxpayer to communicate effectively over a regular telephone by means of converted teletype signals the specialized equipment was purchased primarily to mitigate the condition of deafness thereby satisfying the requirements of sec_213 no deduction was allowed by the revenue_ruling for the cost of the telephone itself i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
